Citation Nr: 1743946	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for myocardial infarction, currently rated 60 percent disabling.

2.  Entitlement to an effective date earlier than June 26, 2014, for the grant of service connection for radiculopathy, right upper extremity.

3.  Entitlement to an effective date earlier than June 26, 2014, for the grant of service connection for radiculopathy, left upper extremity.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1997.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2010 rating decision, the RO granted entitlement to service connection for myocardial infarction, assigning a 100 percent rating, effective March 27, 2010, and a 30 percent rating, effective July 1, 2010.  A notice of disagreement was filed in July 2010.  In a September 2013 rating decision, the RO assigned a 60 percent rating, effective July 1, 2010.  A statement of the case was issued in September 2013 and a substantive appeal was received in November 2013.  

In an April 2015 rating decision, the RO assigned separate compensable ratings for radiculopathy, right upper extremity, assigning a 40 percent rating, and radiculopathy, left upper extremity, assigning a 30 percent rating, both effective June 26, 2014; and, denied entitlement to a TDIU.  In March 2016, the Veteran filed a notice of disagreement with the effective date assigned.  A statement of the case was issued in April 2017 and a substantive appeal was received in April 2017.  Jurisdiction is also taken for the issue of entitlement to a TDIU for the period prior to receipt of his TDIU claim, due to the myocardial infarction issue currently in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the period from August 5, 2013, a 100 percent combined rating is in effect.  Thus, entitlement to a TDIU is rendered moot from August 5, 2013.  The period in appellate status is from July 1, 2010 to August 4, 2013.  

The Board finds that it does not have jurisdiction of the issues addressed in the April 2013 rating decision which assigned a 30 percent rating to rhinitis, effective October 27, 2011; and, assigned a 30 percent rating to ethmoid, maxillary, and front sinusitis with headaches, effective October 27, 2011.  In November 2013, the Veteran's appointed private attorney filed a notice of disagreement on behalf of the Veteran with regard to the evaluation assigned to rhinitis.  In August 2015, a statement of the case was issued.  In September 2015, the same private attorney filed a substantive appeal on behalf of the Veteran; however, at that juncture, the Veteran had appointed a different representative.  04/17/2015 VA 21-22 Appointment of Veterans Service Organization as Claimant's Representative.  Thus, such substantive appeal was not accepted.  In December 2015, a statement of the case was issued with regard to earlier effective dates for the assignment of higher ratings for rhinitis and sinusitis with headaches, and the rating assigned to ethmoid, maxillary, and front sinusitis with headaches.  A substantive appeal regarding these issues was not received; therefore, they are not in appellate status.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The Veteran's myocardial infarction has not been shown to be manifested by chronic congestive heart failure; nor is there a showing of workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  On June 26, 2014, the RO received a claim for an increased evaluation for service-connected cervical spine strain.

3.  No document prior to June 26, 2014 can be construed as an informal or formal claim of entitlement to an increase for cervical spine strain.

4.  It was factually ascertainable that the rating criteria had been met for separate compensable ratings for radiculopathy, bilateral upper extremities, from August 5, 2013.  

5.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 60 percent for myocardial infarction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7006 (2016).  

2.  The criteria for an effective date of August 5, 2013, but no earlier, for the assignment of a 40 percent disability rating for radiculopathy, right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of August 5, 2013, but no earlier, for the assignment of a 30 percent disability rating for radiculopathy, left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.400.

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants.  

In May and June 2010, the Veteran was provided notice with regard to his increased rating claim for myocardial infarction.  In July 2014, the Veteran was provided notice with regard to his increased rating claim for cervical spine disability, and in February 2015, the Veteran was provided with notice regarding his TDIU claim.  The appeal regarding the effective date assigned to radiculopathy, associated with his cervical spine disability, arises from the Veteran's disagreement with the initial ratings assigned after the grant of separate compensable ratings.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Regarding the duty to assist, the evidence of record further contains VA treatment records and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the increased rating and effective date issues.  The Veteran has afforded VA examinations with regard to his myocardial infarction which will be discussed in detail below.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Code 7006, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; and, a 
60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Here, the Veteran's service-connected myocardial infarction is rated 100 percent disabling from March 27, 2010, and 60 percent disabling, effective July 1, 2010.  Based on review of the entire evidence of record, a disability rating in excess of 
60 percent is not warranted for any period contemplated by this appeal.  

Initially, the Board notes that none of the treatment records nor VA examination reports reflect chronic congestive heart failure.  Likewise, none of the evaluations have reflected 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; nor, left ventricular dysfunction with an ejection fracture of less than 
30 percent.  

More specifically, a June 2010 VA examination reflects that his heart was at a regular rate and rhythm, with no murmurs and no extra heart sounds.  METs were estimated at 7 based on his activity tolerance.  He reported no side effect to his medications (Metoprolol; Plavix; Coumadin; Cozaar; Pravastatin) except muscle aching with Pravastatin.  There was no jugular vein distention (JVD), no hepatojugular reflux (HJR) and point of maximum impulse (PMI) was within normal limits.  

A March 2015 VA examination reflects that the Veteran is on medication management with no episodes of chest pain, palpitations or peripheral edema.  His exertion is still minimal, though with only fatigue as limiting factor, no shortness of breath or chest pain.  The examiner stated that he does not have congestive heart failure, cardiac arrhythmia, nor a heart valve condition.  He does not have any infection heart conditions nor pericardial adhesions.  The examiner noted that a single LAD stent was placed in April 2010.  Since that time he has not had any hospitalizations for treatment for his heart condition.  His heart rate was 78 and his rhythm and sounds were regular/normal.  His lungs were clear, his peripheral pulses were normal, and he had no peripheral edema.  There is no evidence of cardiac hypertrophy and cardiac dilatation.  An echocardiogram reflects a left ventricular ejection fraction (LVEF) of 55 to 60 percent with moderate akinesis of the mid-distal inferior-septal wall and mid-distal anterior-septal wall.  There was normal wall thickness.  There was an interview-based METs test performed.  Fatigue was noted during the METs testing that revealed a level of  >7-10 METs, a level which has been found consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  

The Board acknowledges the Veteran's assertion in his notice of disagreement that due to his myocardial infarction he takes heavy, daily doses of medicines which render him unable to function normally.  07/26/2010 Notice of Disagreement.  As will be detailed below, the Veteran is currently employed in a full-time capacity, albeit with accommodations.  Any functional limitations associated with his medication intake is contemplated by the 60 percent rating in effect.  The March 2015 VA examiner commented that the Veteran requires medication for control of his heart condition but opined that his heart condition does not impact his ability to work.  No other functional limitations are reflected.  

Based on such assertions, the Board has also considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115; see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted."). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

In this case, there has been no showing that the Veteran's disability picture for his disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The applicable criteria for myocardial infarction adequately describes the severity of the Veteran's symptoms for this heart disability during the period of appeal.  In the alternative, even if the Board were to determine that the applicable schedular rating criteria does not adequately describe the severity of the Veteran's symptoms, marked interference with employment is not shown, nor frequent periods of hospitalization.  The Veteran has missed time from work, but he has been able to maintain gainful employment for many years despite his myocardial infarction condition.  For example, the 2015 VA examiner found that the Veteran's service-connected heart disability did not impact his ability to work.  As detailed hereinabove, the Veteran has not been hospitalized for his heart condition.  Based on the foregoing, the Board finds that referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 115.


Earlier effective dates - radiculopathy of upper extremities

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); but see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("When VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Service connection is in effect for myocardial infarction (100% 03/27/2010; 60% 07/01/2010); cervical spine strain with degenerative disc/joint disease (10% 08/01/1997; 30% 01/18/2000); ethmoid, maxillary, and frontal sinusitis with headaches (30% 10/27/2011); rhinitis (0% 08/01/1997; 30% from 10/27/2011); hypertension (10% 08/01/1997); tinnitus (10% 05/01/2003); bilateral hearing loss (0% 08/011997); gastroesophageal reflux disorder (10% 12/22/2005); radiculopathy, right upper extremity (40% 06/26/2014); and, radiculopathy, left upper extremity (30% 06/26/2014).  His combined rating is 80 percent from July 1, 2010; 90 percent from October 27, 2011; and, 100 percent from June 26, 2014.  

In expressing disagreement with the effective date assigned to radiculopathy, bilateral upper extremities, the Veteran's attorney asserts that severe neuropathy of both upper extremities resulting from the Veteran's service-connected cervical spine strain is not a new finding and was in existence "throughout the time that the veteran appealed the earlier decisions."  The Veteran's attorney asserts that the radiculopathy should be assigned from July 1, 2010, which would result in a 
100 percent combined rating from July 1, 2010.  

A review of the record shows that the Veteran was initially awarded service connection for cervical spine strain in a February 1998 rating decision.  
A noncompensable rating was assigned, effective August 1, 1997.  The Veteran was notified of that decision via a letter dated on February 13, 1998.  In April 1998, the Veteran submitted correspondence regarding his cervical spine.  In an August 1998 rating decision, a 10 percent rating was assigned, effective August 1, 1997.  The Veteran was notified of that decision via a letter dated on September 3, 1998.  The Veteran did not file a notice of disagreement and did not submit any additional evidence, thus the RO's decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In an April 2001 rating decision, the RO assigned a 30 percent rating to cervical spine strain, effective January 18, 2000.  The Veteran was notified of that decision via a letter dated on May 22, 2001.  The Veteran did not file a notice of disagreement and did not submit any additional evidence, thus the RO's decision is final.  Id.  

On June 26, 2014, the Veteran filed an increased rating for cervical spine strain.  In an April 2015 rating decision, the RO determined that separate compensable ratings were warranted for radiculopathy, bilateral upper extremities, associated with his cervical spine disability.  Specifically, the DRO assigned an effective date for the assignment of the respective 40 percent and 30 percent ratings for radiculopathy, bilateral upper extremities, associated with service-connected cervical spine strain, that corresponded with the date of his increased rating claim, June 26, 2014.  

There is no indication in the file that any increased rating claim related to a cervical spine disability was filed prior to June 26, 2014, nor did the Veteran appeal the rating assigned to his cervical spine disability.  During the 2010 period in question, service connection had been established for myocardial infarction, but there were no submissions regarding his service-connected cervical spine disability.  The Veteran's attorney has referenced a November 2013 notice of disagreement with findings in an April 2013 rating decision for the premise that the Veteran had appealed earlier decisions.  11/13/2013 Notice of Disagreement.  Specifically, in the November 2013 submission it was stated that "we take issue with the rating of rhinitis at 30%, however, we disagree with any and all rating decisions you have made."  The April 2013 rating decision addressed ratings for rhinitis and sinusitis, and a September 2013 rating decision had addressed myocardial infarction which was already in appellate status.  There were no other rating decisions issued in the year prior to November 2013 for which the Veteran could express disagreement.  As previously discussed, the prior rating decisions addressing the Veteran's cervical spine disability were final, and the November 2013 submission would not constitute a timely notice of disagreement with rating decisions issued years prior.  The Board can find no legal basis for filing a blanket disagreement with all rating decisions issued.  

Prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014); but see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In this regard, the Board notes also the record contains no report of examination or hospitalization dated in the year prior to June 26, 2014.  Thus, the provisions of 38 C.F.R. § 3.157(b), pertaining to informal claims, in effect prior to March 24, 2015, are not for application in this case.

Thus, the only remaining way for entitlement to an earlier effective date is to show that it is factually ascertainable that the increase occurred within the year prior to the filing of the Veteran's June 26, 2014 claim.  In support of his increased rating claim, the Veteran submitted a private treatment record reflecting cervical radiculopathy on August 5, 2013.  06/26/2014 Medical Treatment Record-Non-Government Facility, at 6.  As cervical radiculopathy is reflected on August 5, 2013, in the year prior to receipt of his June 26, 2014 increased rating claim, the separate compensable ratings for radiculopathy, bilateral upper extremities, are warranted from such date.  There are otherwise no other medical records prior to August 5, 2013 which show an increase in the Veteran's cervical spine disability.  Thus, while it was factually ascertainable that an increase in disability had occurred as of August 5, 2013, within the one year period prior to June 26, 2014, there is no other evidence which could support an effective date earlier than August 5, 2013.  Therefore, the assignment of an effective date of August 5, 2013, but no earlier, is warranted for the assignment of 40 and 30 percent ratings for radiculopathy, right and left upper extremities.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).

To reiterate, service connection is in effect for myocardial infarction (100% 03/27/2010; 60% 07/01/2010); radiculopathy, left upper extremity (30% 08/05/2013); radiculopathy, right upper extremity (40% 08/05/2013); cervical spine strain with degenerative disc/joint disease (10% 08/01/1997; 30% 01/18/2000); ethmoid, maxillary, and front sinusitis with headaches (30% 10/27/2011); rhinitis (0% 08/01/1997; 30% 10/27/2011); hypertension (10% 08/01/1997); tinnitus (10% 05/01/2003); gastroesophageal reflux disorder (10% 12/22/2005); and, bilateral hearing loss (0% 08/01/1997).  From July 1, 2010, the Veteran's combined rating is 80% and from October 27, 2011, his combined rating is 90%, thus his service-connected disabilities meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a).

In November 2014, the Veteran filed a formal TDIU claim.  11/10/2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran reported full-time employment as a general manager but he reported that he cannot perform the functions of his employment.  He reported that his disability affected his employment in 2013.  His employer indicates that such employment is with accommodation.  He does not have to use a ladder if he feels unsafe; no strenuous lifting; no operating machinery; and, he receives assistance for project management and uses contractors when necessary.  02/01/2015 VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability.

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis, including but is not limited to employment in a protected environment such as family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see also Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) ("[T]he only logical reading of the regulation compels the conclusion that a veteran might be found unable to secure or follow a substantially gainful occupation when the evidence demonstrates that he or she cannot secure or follow an occupation capable of producing income that is more than marginal-i.e., with income that exceeds the amount published by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.").

The question is whether for the period from July 1, 2010 to August 4, 2013, the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the veteran's earned annual income.  A TDIU awards serve an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 
28 Vet. App. 382, 396 (2017) (Lance, J., concurring).

After careful review of the record, the Board does not find that a TDIU is warranted for any period contemplated by this appeal.  The fact remains that despite the Veteran being employed with accommodations, such employment does not constitute marginal employment nor employment in a protected environment.  The Board acknowledges that the Secretary, as of this decision, has not defined "protected environment."  See MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/protect (defining "protect" primary as "to cover or shield from exposure, injury, damage, or destruction") (last visited Sept. 14, 2017); see also MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/environment (defining "environment" primary as "the circumstances, objects, or conditions by which one is surrounded").  As such, this is at the Board's discretion on a case-by-case basis.  

Here, the Veteran has worked with the same company since September 1999 and while he has lost time from employment he has continued to work in a full-time capacity between 35 to 50 hours weekly and his earnings in the preceding 
12 months was in the six-figures.  02/01/2015 VA 21-4192 Request for Employment Information in Connection with a Claim for Disability.  Thus, his salary is well in access of the poverty level.  See 11/10/2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (noting a highest gross earnings per month in excess of $11,100 and noting that he has earned over $100,000 in a year).  Additionally, the accommodations, as noted above, were made to facilitate to provide a safe work environment.  For example, due to the Veteran's service-connected cervical spine and upper extremity radiculopathy, the Board finds it is reasonable for the employer to restrict his use of a ladder (if he feels unsafe) to to ban strenuous lifting.  In sum, the Board finds that the accommodations made by the Veteran's employer were reasonable, not extraordinary, and required by the Americans with Disabilities Act (ADA). 

While the Veteran may meet the TDIU schedular criteria, awarding a TDIU would not service its intended purpose as the Veteran has been able to maintain gainful full-time employment for many years, despite the severity of his service-connected disabilities.  

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 60 percent for myocardial infarction is denied.

An effective date of August 5, 2013, for the grant of a 40 percent disability rating for radiculopathy, right upper extremity, is granted.

An effective date of August 5, 2013, for the grant of a 30 percent disability rating for radiculopathy, left upper extremity, is granted.

TDIU is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


